DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Acknowledgement is hereby made of receipt and entry of the communication filed 25 February, 2022. Claims 1-7 are pending in the instant application and currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 14 September, 2022, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 16 March, 2021, have been reviewed and are acceptable.

37 C.F.R. § 1.132
	The affidavit/declaration filed under 37 C.F.R. § 1.132 on 25 February, 2022, by Dr. Badley has been considered and is addressed below, where relevant. Briefly, it was argued that in vitro results are meaningful and well-accepted by HIV researchers. Moreover the data provided relied upon freshly isolated samples from HIV-1-infected patients. Additional data was provided from a NOD/Shi-scid/IL-2Rγ null immune deficient murine model. Mice were humanized utilizing hematopoietic stem cells (CD34+) and subjected to treatment with Venetoclax. During the course of infection it was noted that HIV plasma viral loads were reduced in the Venetoclax-treated mice. The inventor notes that reduced viral loads in early infection correlate with decreased viral reservoir size. It was argued the skilled artisan would reasonably conclude that Bcl-2 inhibitors are effective at eliminating virally-infected cells.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Enablement
	Claims 1-7 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is directed toward a method of killing HIV-infected cells in an infected patient comprising administering a Bcl-2 inhibitor that blocks binding between Bcl-2 and Casp8p41, thereby reducing the number of proviral HIV DNA-containing cells within said patient. Claim 2 involves the administration of a latency reversing agent (LRA) to said patient. Additional limitations identify the Bcl-2 inhibitor (ABT-199 (or venetoclax); claim 3) and LRA (HDAC inhibitor, phorbol ester, IL-2, or bromodomain inhibitor; claims 4-7).
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). As previously set forth, the disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth encompasses a large genus of poorly defined Bcl-2/Casp8p41 binding inhibitors and latency reversing agents. Concerning Bcl-2 inhibitors, the claims can encompass small molecule organics, peptidomimetics, antibodies, siRNA, ribozymes, transdominant mutants, or other compounds. However, the disclosure fails to provide a reasonable number of Bcl-2 inhibitors with the desired pharmacological profile and antiviral activity. As previously set forth, while the disclosure describes an in vitro assay that employed the Bcl-2 inhibitor venetoclax (ABT-199) and the LRAs αCD3/αCD28, no other suitable examples were provided.
2)	The disclosure fails to provide adequate guidance demonstrating that Bcl-2 inhibitors and LRAs can be delivered in sufficient quantities to the target of interest (e.g., memory CD4+ T cells) without adversely affecting normal immune function. In order to function effectively, any given Bcl-2 inhibitor should be specific to the memory T-cell populations harboring proviral DNA. The disclosure failed to provide sufficient guidance pertaining to the ability of any given LRA to activate sufficient quantities of latently-infected cells and the ability of Bcl-2 inhibitors to induce apoptosis in a significant number of memory T-cells. Some studies have suggested that LRAs only activate a limited subset of the population of latently infected cells.
3)	The development of suitable treatment regimens based on the administration of apoptosis-inducing agents and LRAs has been problematic (Xing and Siliciano, 2013; Chun et al., 2015; Deeks et al., 2016; Margolis et al., 2016). Many of the steps and processes that allow latently infected cells to be revealed to the immune system and targeted remain to be elucidated. Another limitation is the lack of validated systems that enable LRA testing and standardization. Models that are based on resting memory CD4+ T cells remain to be developed. Current in vitro assays fail to capture the complex signaling networks in vivo that maintain memory cells in a resting state. Another concern is the ability of LRAs (and Bcl-2 inhibitors) to target host cellular pathways that might lead to deleterious effects in the host. Current in vitro assays also fail to measure new infection events following treatment. HIV-1 could continue to spread following treatment due to insufficient drug potency and pharmacologic barriers that prevent drug distribution to all tissue reservoirs. Further limitations are directed toward characterizing and quantifying the total-body burden of replication-competent HIV-1. Chun and colleagues noted (p. 584) that “The persistence of HIV reservoirs remains a formidable obstacle to achieving sustained virologic remission in HIV-infected individuals after antiretroviral therapy (ART) is discontinued, even if plasma viremia has been successfully suppressed for prolonged periods of time. Numerous approaches aimed at eradicating the virus, as well as maintaining its prolonged suppression in the absence of ART, have had little success. A better understanding of the pathophysiologic nature of HIV reservoirs and the impact of various interventions on their persistence is essential for the development of successful therapeutic strategies against HIV or the long-term control of infection.”
	More recent data from two studies was reviewed. Yanqin et al. (2020) demonstrated that venetoclax administration “was not sufficient to drive reductions in ex vivo viral reservoirs when tested either alone or with a latency-reversing agent (LRA).” The authors demonstrated that venetoclax, or venetoclax and LRAs, were insufficient to drive reductions in viral reservoirs. Interestingly, administration of a triple combination comprising venetoclax, LRA, and HIV-1-specific CTLs reduced virus (see Abstract, p. 2542). Another study by Alto et al. (2021) also illustrates the difficulties associated with extrapolating in vitro findings directly into a clinical setting. This study examined venetoclax and ixazomib combination therapy wherein the authors stated (see Abstract, p. 1) that “we determined that the combination of venetoclax and ixazomib kills more latently HIV-infected cells and leads to greater reduction in HIV replication than either treatment alone in vitro in a T cell model. However, combination treatment of ex vivo CD4 T cells from antiretroviral therapy (ART)-suppressed, HIV-positive participants resulted in unanticipated and unacceptable nonspecific toxicity in primary cells. Therefore, while we show proof of concept that multiple agents can enhance selective killing of HIV-infected cells, the combination of venetoclax and ixazomib has unacceptable toxicity in primary cells, and so further investigation is needed to identify a clinically relevant latency reversal agent to combine with venetoclax as a novel strategy to reduce the size of the HIV reservoir.” Clearly developing efficacious HIV-1 therapeutics is a challenging and difficult process.
4)	The disclosure fails to provide a sufficient working embodiment.	The disclosure fails to provide any experimental data from a validated model or preliminary clinical study. Considering the unpredictability associated with developing apoptotic and LRA associated therapies, suitable data would be expected.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claim invention is not enabled. The declaration provided was insufficient to overcome the rejection. First, the declaration failed to address the claim breadth with respect to the genus of Bcl-2 inhibitors and LRA encompassed by the claims. A single Bcl-2 inhibitor (venetoclax) and two LRA (αCD3/αCD28) were provided. No other compounds were disclosed or tested. No guidance was provided concerning the molecular determinants modulating Bcl-2/Casp8p41 binding. Second, two recent publications by Yanqin et al. (2020) and Alto et al. (2021) clearly demonstrate some of the difficulties associated with HIV-1 therapeutic development. Contrary to Applicant’s assertion, extrapolating in vitro findings directly into the clinic can be problematic. Applicant’s representative is invited to contact the Examiner to discuss the aforementioned rejection.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               30 September, 2022